     Case: 1:18-cv-04678 Document #: 76 Filed: 07/22/20 Page 1 of 1 PageID #:448

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                                 Eastern Division

Nikki Parham
                                          Plaintiff,
v.                                                      Case No.: 1:18−cv−04678
                                                        Honorable Charles R. Norgle Sr.
Lakeview Loan Servicing, LLC, et al.
                                          Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Wednesday, July 22, 2020:


        MINUTE entry before the Honorable Charles R. Norgle: Motion to Withdraw
Answer to First Amended Complaint and Leave to Join Motion to Dismiss or
Alternatively for Leave to File Amended Answer and Affirmative Defenses [72] is
granted. Responses to Motion to Dismiss Count III and VI [70] are due on 8/14/2020.
Replies are due on 8/28/2020. No appearance is required on Friday, July 24, 2020. Mailed
notice(ewf, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
